The preliminary transactions of this controversy fully appear in Richardson v. King, 51 Idaho 762, 10 P.2d 323, respondents here, appellants there being stalemated because the proper action was not brought, the real issue being whether an instrument given respondents by appellant was a deed or mortgage and if the former whether fraudulently obtained.
Thereafter respondents brought an action to quiet title, wherein appellant sought to have his default set aside urging no service had been made, and in his proffered answer again set up fraud and that the instrument was a mortgage and not a deed. The court refused to set aside the default and appellant's appeal was dismissed (Richardson v. king, 53 Idaho 134,22 P.2d 134), because of failure to have the sureties on his appeal bond justify, which dismissal in effect resulted in the affirmance of the judgment quieting title in respondents herein on the theory *Page 422 
that the instrument in question was a deed not a mortgage, thus becoming res adjudicata not only of this phase of the controversy (Bernhard v. Idaho Bank  Trust Co., 21 Idaho 598,123 P. 481, Ann. Cas. 1913E, 120; Kelley v. Sakai, 72 Wash. 364,130 P. 503; 34 C. J. 891; 15 Rawle C. L. 987; Chezum v.Claypool, 22 Wash. 498, 61 P. 157, 79 Am. St. 955; SeattleNat. Bank v. School Dist. No. 40, 20 Wash. 368, 55 P. 317;Spokane Merchants' Assn. v. First Nat. Bank, 86 Wash. 367,150 P. 434, L.R.A. 1918A, 323; J. W. Copeland Yards v.Sheridan, 136 Or. 37, 296 P. 838, 297 P. 837; Last ChanceMin. Co. v. Tyler Min. Co., 157 U.S. 683, 15 Sup. Ct. 733,39 L. ed. 859), but also of all connected questions which could (Joyce v. Murphy Land etc. Co., 35 Idaho 549, 208 P. 241;South Boise Water Co. v. McDonald, 50 Idaho 409, 296 P. 591;Judish v. Rovig Lumber Co., 128 Wash. 287, 222 P. 898; St.John Irr. Co. v. Danforth, 50 Idaho 513, 298 P. 365; 34 C. J. 781, 818, 909; United States v. County Court of Knox County,122 U.S. 306, 7 Sup. Ct. 1171, 30 L. ed. 1152; In re Bell'sEstate, 153 Cal. 331, 95 P. 372; Allen v. Allen, 159 Cal. 197,113 P. 160; Bushnell v. Larimer  Weld Irr. Co.,56 Colo. 92, 136 P. 1017; Hare Mining  Milling Co. v. Keys,120 Okl. 217, 251 P. 77; Cooley v. Snake River District Imp. Co.,78 Or. 384, 152 P. 1190; Fischer v. Hammons, 32 Ariz. 423,259 P. 676; Armijo v. Mountain Elec. Co., 11 N.M. 235,67 P. 726; Hawkins v. Reber, 81 Wash. 79, 142 P. 432;State v. Glover, 165 Wash. 567, 5 P.2d 1014), or should have been raised in such action. (Joyce v. Murphy Land etc.Co., supra; South Boise Water Co. v. McDonald, supra; Judish v.Rovig, supra; State v. Glover, supra; 34 C. J. 780, 818, 909; 15 Rawle C. L. 962; First Nat. Bank v. Schruben, 125 Kan. 417,265 P. 53; Conner v. Bank of Bakersfield, 183 Cal. 199,190 P. 801; Smith v. Braley, 76 Okl. 220, 184 P. 586; Cook v.Elmore, 27 Wyo. 163, 192 P. 824.)
This action therefore is not maintainable because appellant has heretofore had his opportunity for defense and attack, and an adverse judgment determining all these matters, both *Page 423 
actually and potentially has become res adjudicata thereof. (Bernhard v. Idaho Bank  Trust Co., supra; Kelley v. Sakai,supra; Architectural Decorating Co. v. Nicklason, 72 Wash. 415,130 P. 506; Chezum v. Claypool, supra; Meisenheimer v.Meisenheimer, 55 Wash. 32, 104 P. 159, 133 Am. St. 1005;Flueck v. Pedigo, 55 Wash. 646, 104 P. 1119; Gray v. Hall,203 Cal. 306, 265 P. 246; 34 C. J. 891; 15 Rawle C. L. 987;Smith v. Smith, 76 Colo. 119, 230 P. 597; McDuffie v. GeiserMfg. Co., 41 Okl. 488, 138 P. 1029; Thompson v. Connell,31 Or. 231, 48 P. 467, 65 Am. St. 818; Last Chance Min. Co. v.Tyler Min. Co., supra; United States v. County Court of KnoxCounty, supra; Warford Corp. v. Bryan Screw Mach. Products Co.,44 Fed. (2d) 713; Atlantic Dredging  Const. Co. v. NashvilleBridge Co., 57 Fed. (2d) 519.)
Judgment affirmed; costs awarded to respondents.
Budge, C.J., and Morgan, Holden and Wernette, JJ., concur.
Petition for rehearing denied.